Citation Nr: 0919645	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-18 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The jurisdictional status of the Veteran's appeal regarding 
service connection for a right knee disability is somewhat 
convoluted and raises the question of whether the claim for 
service connection is a new claim or a claim that has 
previously been denied in a now final decision and thus 
requiring new and material evidence in order to be considered 
on the merits.  See 38 U.S.C.A. §§ 7105, 7108 (West 2002).

The Veteran filed a claim in July 1996 for entitlement to 
service connection for a right knee condition.  At that time, 
there was x-ray evidence that the Veteran suffered from 
either degeneration within the meniscus or degenerative joint 
disease of the right knee.  Entitlement to service connection 
was denied in a February 1997 decision by the RO.  

As part of his current claim, the Veteran has submitted 
evidence that in March 2000, he suffered from a torn right 
anterior cruciate ligament and a probable bucket handle tear 
of the right medial meniscus.  Thus, the Board finds that the 
medical evidence provides a basis to distinguish between the 
Veteran's two claims for right knee disabilities.

However, by its plain language, the Veteran's claim for 
service connection for a right knee disability is equivalent 
to his earlier claim for service connection for a right knee 
disability which was denied in 1997.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has provided guidance as to when two claims are to 
be considered the same claim for purposes of finality.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, 
the Federal Circuit held that claims based on distinctly and 
properly diagnosed diseases or injuries cannot be considered 
the same claim, that a misdiagnosis cannot give rise to a new 
claim, and that a new theory of causation cannot give rise to 
a new claim.  Id.

The Veteran had not been diagnosed as suffering from a torn 
anterior cruciate ligament or torn medial meniscus prior to 
the RO's denial of his claim in February 1997.  Hence, the 
Veteran's current claim for service connection for a right 
knee disability is a new claim and the Veteran does not have 
the burden of "reopening" a previously denied claim.  This 
does not change the requirements, explained below, for 
establishing service connection.

The Board is aware that Boggs, involved a claim had 
previously been denied by the Board, rather than by the RO.  
Id.  However, the Board finds this to be a distinction 
without a difference and considers the same reasoning 
applicable to claims denied by the RO.  This is in accordance 
with the Federal Circuit's consistent treatment of claims 
previously denied by the RO and claims previously denied by 
the Board in the context of reopening.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) (the Board has jurisdiction to 
determine whether new and material evidence has been 
submitted to reopen a claim previously denied by the Board, 
regardless of the RO's finding on the issue of reopening); 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) (the Board has jurisdiction to determine whether new 
and material evidence has been submitted to reopen a claim 
previously denied by the RO, regardless of the RO's finding 
on the issue of reopening).


FINDING OF FACT

The Veteran's right knee disability did not have its onset in 
service and is not shown to be otherwise etiologically 
related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Veteran's service treatment records show complaints of 
right knee pain in May and July 1973.  On examination, the 
Veteran's right knee was normal except for some crepitation 
beneath the patella and some pain on motion at the medial 
aspect of the right knee over the meniscus.  An x-ray taken 
in May 1973 was within normal limits except for an 
abnormality of the right proximal fibula, which the examiner 
diagnosed as a possible bone cyst.  The Veteran was diagnosed 
with mild chondromalacia in May 1973 and old cartilaginous 
injuries in July 1973.  Although the Veteran frequently 
complained of problems related to his left knee after July 
1973, there are no further complaints related to his right 
knee in his service treatment records.  In particular, there 
is no evidence of any injury to the anterior cruciate 
ligament or medical meniscus.  At his separation examination 
in March 1995, the Veteran's lower extremities were found to 
be normal.  Neither the Veteran nor the examiner reported any 
problems with or injury to the right knee.  The Board finds 
that the Veteran's service treatment records provide highly 
probative evidence against his claim, suggesting that any 
right knee problems the Veteran experienced in 1973 were of 
an acute and transitory nature, unrelated to any problems the 
Veteran currently suffers from.  

The Veteran has submitted medical records from Dr. A.D. at 
Los Angeles Sports Medicine and Orthopedic Surgery Medical 
Group, showing treatment from March 2000 to July 2000.  At 
his initial consultation, the Veteran reported that in May 
1999, he twisted his right knee going up some stairs and felt 
a pop.  The knee buckled and became swollen.  The Veteran had 
to use crutches for a while and was unable to straighten his 
right knee.  Significantly, the Veteran denied any difficulty 
with the right knee prior to the May 1999 accident.  On 
examination, the Veteran had limited range of motion and his 
knee was tender to palpation.  X-rays of the right knee were 
normal.  Dr. A.D. diagnosed the Veteran with a probable 
bucket handle tear of the medial meniscus and a damaged 
anterior cruciate ligament.  An MRI was ordered, which showed 
tears of the right medical meniscus and anterior cruciate 
ligament, as well as a small popliteal cyst.  The Veteran 
underwent successful surgery to repair these injuries in 
March 2000.  A May 2000 treatment note reported that the 
Veteran was doing extremely well, with full range of motion, 
excellent stability, and good strength in the right knee.  
The Veteran failed to appear for additional follow-up 
appointments in June and July 2000.  

The Veteran has not submitted any additional evidence of 
injury to or problems with the right knee.  The Board finds 
that the records from Dr. A.D. provide highly probative 
evidence against the Veteran's claim, indicating that the 
injury to the Veteran's right medial meniscus and anterior 
cruciate ligament occurred in 1999, several years after 
separation from service.  Additionally, the Veteran's own 
statement that he had no problems with his right knee prior 
to the 1999 injury is further evidence any current right knee 
disability is unrelated to his active service.  

Thus, as there is no evidence of a right knee injury  or 
chronic right knee disability in service and post-service 
treatment records support a finding that the Veteran's 
current right knee disability had onset after separation from 
service, entitlement to service connection for a right knee 
disability is not warranted.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).



The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for service-connection, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error is harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed conditions.  

The remaining VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2004 prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate his 
claims for service connection and of the Veteran's and VA's 
respective duties for obtaining evidence.  The file copy of 
the January 2004 letter notes that it included an enclosure 
describing what the evidence must show to substantiate the 
Veteran's claim.  While a copy of this enclosure is not of 
record, the U.S. Court of Appeals for Veterans Claims (Court) 
has held that "there is a presumption of regularity which 
holds that government officials are presumed to have properly 
discharged their official duties."  Ashley v. Derwinski, 2 
Vet. App. 307, 308-09 (1992) (quoting United States v. 
Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 
47 S. Ct. 1 (1926)).  This presumption of regularity in the 
administrative process may be rebutted by "clear evidence to 
the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).  Unless rebutted by clear evidence to the contrary, 
VA is entitled to the benefit of this presumption.  Id. Thus, 
absent evidence to the contrary, the Board will presume that 
the necessary enclosure was mailed to the Veteran, even if 
not included in the file.  

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Here, the RO has obtained the 
Veteran's service treatment records, as well as treatment 
records from Dr. A.D..  As there is no evidence of a right 
knee injury or chronic right knee disability in service and 
post-service treatment records support a finding that the 
Veteran's current right knee disability had onset after 
separation from service, referral for a VA medical 
examination or opinion is not warranted.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the veteran in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a right knee disability 
is denied.  

____________________________________________
ROBERT E O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


